Citation Nr: 1635339	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for coronary artery disease, history of myocardial infarction (CAD).

2.  Entitlement to a compensable initial evaluation for left chest coronary artery bypass grafting scar. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for over 20 years, with verified active duty from January 1965 to October 1968 and from October 1980 to October 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a videoconference hearing in July 2013.  In correspondences received in June 2013 the Veteran and his representative requested to cancel the hearing.  Accordingly, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.704 (2015).

The issue of entitlement to a compensable initial evaluation for left chest coronary artery bypass grafting scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a heart condition was denied in a July 1993 rating decision, which was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  After the July 1993 rating decision, VA did not receive a formal or informal claim to reopen the previously denied claim of entitlement to service connection for a heart condition prior to August 31, 2010.  The claim was readjudicated in October 2010 based on a special review initiated by VA.  

3.  The Veteran did not serve in or physically set foot in the Republic of Vietnam. 



CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010 for the grant of service connection for coronary artery disease, history of myocardial infarction, have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114(a), 3.155, 3.157, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for CAD, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran's service treatment records, service personnel records, VA and private treatment records, as well as his VA examination reports are of record.  The Board acknowledges that it is remanding the Veteran's increased rating claim for the issuance of a supplemental statement of the case and to obtain any updated private treatment records.  However, the Board finds that the Veteran is not prejudiced by the absence of those records as it pertains to the issue decided herein.  Any outstanding private treatment records are not pertinent to the Veteran's earlier effective date claims as the law is dispositive on these issues.  See 38 C.F.R. § 3.400 (2015) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate the earlier effective date claim on the current record.

Accordingly, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim being adjudicated at this time.

Earlier Effective Date for CAD

The Veteran asserts that the effective date for the grant of service connection for CAD should be retroactive to February 8, 1993, the date of his original claim for service connection.  

Generally, the assignment of an effective date is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a) (West 2014). 

Additionally, the effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation or date entitlement arose.  38 C.F.R. § 3.400(b) (2015).

The Board notes that 38 C.F.R. § 3.155, which discussed informal claims, was recently amended.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, for purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  

Further, 38 U.S.C.A. § 5110(g) (West 2014) provides that, subject to the provisions of 38 U.S.CA. § 5101 (West 2014), where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  See 38 C.F.R. § 3.114(a) (2015).

Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1) (2015). 

An exception to the regulations regarding effective dates for disability compensation involves members of the Nehmer class under 38 C.F.R. § 3.816 (2015).  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2015).  In accordance with Nehmer and its implementing regulation, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010.  See 38 C.F.R. § 3.816(c)(1)-(3) (2015).  In such circumstances, the effective date of the award will be the date VA received the claim, unless the claim was filed within a year of separation from service or some other exception is applicable.  See 38 C.F.R. § 3.816(c) (2015).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(2) (2015) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) (2015).  

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  According to 38 C.F.R. § 3.816(b)(2) (2015), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4.

The Veteran's original claim for a heart condition was received on February 8, 1993.  The claim was denied in a July 1993 rating decision.  The Veteran was notified of that decision in a September 1, 1993 letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

On October 30, 2010, VA performed a special review of the Veteran's claim as he had previously filed a claim for service connection for a heart condition.  A June 2011 rating decision granted the Veteran's claim of service connection for CAD, effective August 31, 2010 on the basis that this is date when ischemic heart disease was added to the presumptive list of disabilities under 38 C.F.R. § 3.309(e).  The Veteran timely appeal the assigned effective date.  

The Veteran asserts that he is entitled to an earlier effective date under Nehmer, because he qualifies as a Nehmer class member because his transport planes to and from Thailand landed at Tan Son Nhut Air Base in Vietnam.  However, the evidence of record is against a finding that the Veteran served in or set foot in Vietnam.  His DD Form 214 shows that he received the Vietnam Service Medal and the Vietnam Campaign Medal; however, this does not constitute proof of "in country" Vietnam service for VA purposes as these medals were awarded to personnel who did not serve in Vietnam.  Further, a Personnel Information Exchange System (PIES) request provided a finding of lack of information to substantiate any service in the Republic of Vietnam.  In a December 2011 memorandum, VA's Joint Services Records Research Center (JSRRC) coordinator made a formal finding of lack of information required to corroborate herbicide exposure.  The memorandum is supported by a March 25, 2011 negative PIES response indicating that there was no record of herbicide exposure and a December 9, 2011 Defense Personnel Record Information Retrieval System response indicated that available history from the 6235th Air Base Squadron stationed at Nakhon Phanom did not document that personnel assigned to the 6235th landed in the Republic of Vietnam while in route to Nakhon Phanom.  

Therefore, after careful consideration of the Veteran's assertions that his plane landed in Vietnam in approximately April 1966 and that he may have gotten off the plane to stretch his legs, the Board finds the Veteran's assertion are not corroborated by the evidence of record.  Even assuming that a plane the Veteran was aboard landed in Vietnam, the Veteran stated that he cannot remember whether he disembarked the plane in April 1966 and that he was "almost sure" he did not disembark the plane on his return flight in 1967.  Of note, when first asked in June 2010, the Veteran reported he had never stepped foot in Vietnam.  As such, the weight of the evidence is against finding that the Veteran set foot on the landmass of Vietnam, and he does not qualify as a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1) (2015); Nehmer, 284 F. 3d 1158.

In the alternative, the Veteran has asserted that he is a Vietnam War Veteran not just a Vietnam Era Veteran, because although he served outside of Vietnam he was exposed to Agent Orange while he supported the war in an adjacent staging area, specifically Thailand.  With regard to this argument, although the Veteran was exposed to herbicide agents during his service as an Air Policeman and Entry Controller at Nakhon Phanom Royal Thai Air Force Base, the Veteran cannot be found a Nehmer class member based upon his herbicide exposure in Thailand.  See 38 C.F.R. § 3.816(b)(1) (2015); Nehmer, 284 F.3d 1158.  The Nehmer decision, and the corresponding regulations set forth in 38 C.F.R. § 3.816 (2015) only apply to "Vietnam veterans" which does not include veterans with service outside of Vietnam, including in the United States, the Korean Demilitarized Zone, or Thailand.  See Id.  

As such, the Board is unable to assign an effective date earlier than August 31, 2010, for the award of service connection.  The law requires that the effective date can be no earlier than that date, which is when ischemic heart disease was added to the list of herbicide presumptive diseases.  See 38 C.F.R. § 3.114 (2015); see also 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Consequently, even after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the award of service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An effective date earlier than August 31, 2010, for the award of service connection for coronary artery disease, is denied.


REMAND

With respect to the issue of entitlement to an initial compensable rating for coronary artery bypass grafting scar; left chest as secondary to service connected CAD, a statement of the case (SOC) and a supplemental statement of the case (SSOC) were issued in April 2012.  Subsequent to the SSOC and prior to certification of the claim and transfer of the appellate record to the Board, additional evidence was added to the claims file, including private treatment records and September 2012 and January 2013 VA Scar / Disfigurement Disability Benefits Questionnaires.  The two Disability Benefits Questionnaires directly address the extent and severity of the Veteran's left chest coronary artery bypass grafting scar.  Accordingly, the issue must be remanded so that a supplemental statement of the case addressing the additional evidence can be issued.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2015).

Additionally, as the Board is remanding the claim for other matters and the record indicates that he receives ongoing private treatment, reasonable efforts should be made to obtain any updated treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left chest scar, including Alegent Creighton Clinic and Creighton University Medical Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Review the record, to include all evidence associated with the claims file after the April 2012 supplemental statement of the case, and consider whether a compensable initial rating is warranted for the Veteran's left chest coronary artery bypass grafting scar.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


